On re-argument appellant contends that we entirely overlooked § 3793, Compiled Laws, 1913, which provides that "The commissioners shall have control and supervision over all the departments of such city and to that end shall have the power to make all such rules as they may see fit and proper, concerning the organization, management and operation of such departments; and shall have power, under such rules and regulations as they shall make, to appoint, and for cause which to said board shall seem sufficient, and after an opportunity to be heard, to discharge all employees, including the chiefs of the departments respectively."
Section 23, as it appears in the original act adopting the commission system of government for cities, chapter 45, Session Laws of 1907, has never been changed. Section 21 of said chapter 45, Session Laws of 1907 is now § 3791 of the Compiled Laws, 1913, the material part of which reads as follows: "The city commissioners shall by a majority vote of all the commissioners elected under this chapter have the power to appoint all officers and subordinates in all the departments of said city, and to suspend and to discharge the same at will under the limitations hereinafter provided." Part of the limitations are found in § 3793 which provides that the commissioners may, after an opportunity to be heard, dismiss for cause which to said board shall seem sufficient. Section 38 of the original act is an additional limitation, which provides that every person appointed to any office may be removed therefrom by a majority vote of all the members of the board of city commissioners, but no such officer shall be removed except for cause nor unless charges *Page 50 
are preferred against him and an opportunity given him to be heard in his defense.
The board of city commissioners may compel the attendance of witnesses and the production of papers when necessary, for the purpose of such hearing and shall proceed within ten days after such charges are filed with the city auditor to hear and determine the case upon its merits.
In 1911 the city commissioner act was re-enacted and section 38 was amended, making the section apply only to elective officers.
In 1913, § 3808, as amended in 1911, was again amended and restored to its original form, that is § 38, of the original act, applied to persons appointed to office. The amendment of 1911 made it apply only to those who were elected to office and the amendment of 1913 struck out the word "elected" and substituted the word "appointed," so that § 3808 applies now, as it originally did, to every person appointed to office.
Section 3791 gives the commissioners authority to suspend and discharge appointive officers and subordinates under certain limitations. The first limitation is in § 3793 which provides that the commissioners shall have power to appoint and for cause which to said board shall seem sufficient to discharge all employees including chiefs of the departments.
Section 3808 provides that no such officer shall be removed except for cause nor unless charges are preferred against him and an opportunity given him to be heard in his defense. The board may compel the attendance of witnesses, the production of papers when necessary for the purpose of such hearing and shall proceed within ten days after such charges are filed to hear and determine the case upon its merits. When these three sections are considered together it is clear that the law contemplates a hearing at which the board may compel the attendance of witnesses and the production of papers.
We do not hold, as appellant claims, that this court has power to review the decision of the board of city commissioners, when based on legal evidence. "Of course, the credibility of the witnesses and the weight to be given to the testimony is within the province of the trying officer or tribunal." 2 McQuillin, Mun. Corp. (2d ed.) § 591, p. 370; People ex rel. Brown v. Greene, 184 N.Y. 565, 76 N.E. 1103; affirming *Page 51 106 App. Div. 230, 94 N.Y. Supp. 477. But we do hold that in order to have jurisdiction to enter a judgment of dismissal there must be a hearing, and some legal evidence upon which the board can act. The record in this case shows that there is no legal evidence, and, therefore, they did not have jurisdiction to enter a judgment of dismissal. State ex rel. Wehe v. Frazier, 47 N.D. 314, 182 N.W. 545; Holliday v. Fields, 210 Ky. 179, 275 S.W. 642; People ex rel. Lenahan v. Griffenhagen, 164 App. Div. 180, 149 N Y Supp. 636, approved in 214 N.Y. 652, 108 N.E. 1105.
Not even the charges were sworn to. The statute requires a hearing and a hearing requires the taking of testimony. Under § 7883, Comp. Laws, 1913, "The testimony of witnesses is taken in three modes: 1. By affidavit. 2. By deposition. 3. By oral examination." Under § 7884, Comp. Laws, 1913, "An affidavit is a written declaration under oath" of which only a limited use can be made. Section 7887, Comp. Laws, 1913. Under § 7885, Comp. Laws, 1913, "A deposition is a written declaration under oath made upon notice to the adverse party." Section 7886, Comp. Laws, 1913, defines oral examination and § 7882 Comp. Laws, 1913, prescribes the oath or affirmation that must be administered to each witness before he testifies.
Section 590, 2 McQuillin on Mun. Corp. state: "In the case of a subordinate tribunal, created by statute, such as the civil service commission, it is fundamental that jurisdiction must affirmatively appear on the face of the proceedings and that no presumption will be indulged in favor of it, as in the case of a court of general jurisdiction." Lindblom v. Doherty, 102 Ill. App. 14
-24; Petersen v. Civil Service Bd. 67 Cal.App. 70,227 P. 238, 242; Funkhouser v. Coffin, 221 Ill. App. 14.
The record shows that no witnesses were sworn and that no testimony was given under oath. Not even the charges were sworn to and appellant admits, in his re-argument, that no witnesses were sworn, but claims that it was not necessary to swear any witnesses, that the records that were offered in evidence were made by the defendant and testimony of identification was not necessary.
As pointed out in the opinion, the records do not prove anything in themselves and in our opinion it was necessary to connect the defendant with the letters claimed to have been written by him with legal evidence. *Page 52 
"While strict conformity to legal rules as to evidence is not required, there should be no disregard of fundamentals. The evidence should be given under the sanction of an oath. As aptly said: `Although not a court in the strict sense, its duty is so far judicial that it cannot dispense with this prerequisite of a judicial inquiry.'" 2 McQuillin, Mun. Corp. 2d ed. § 590.
A proceeding before commissioners at which no witnesses were sworn, and the accused merely appeared and made an unsworn statement in his own behalf and answered questions put by two of the commissioners, was held not a hearing under the statutes. People ex rel. Ryan v. Wells, 86 App. Div. 270, 83 N.Y. Supp. 789; McQuillin, Mun. Corp. supra.
"The removing officer has considerable discretion, but it is not unlimited; it is to be directed by the law and the evidence. Members of a tribunal cannot act capriciously or arbitrarily." 2 McQuillin, Mun. Corp. § 591; People ex rel. Hayes v. Waldo,212 N.Y. 156, 167, 105 N.E. 965; Medford v. Judge of First Dist. Ct.249 Mass. 465, 144 N.E. 397; Eisle v. Woodin, 205 App. Div. 452, 199 N.Y. Supp. 559.
The defendant did not have a hearing as contemplated by statute and we adhere to our former decision.
BIRDZELL and NUESSLE, JJ., concur.